DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 9 is objected to because of the following informalities:  as best understood by the Examiner, and in order to improve clarity, “computer means is configured to provide an evaluation of the images which contains pattern/image recognition” should be “computing means is configured to provide an evaluation of the images which contain patterns and image recognition”.  It is currently unclear how images contain image recognition as currently written. The Examiner is interpreting this as the computer means also providing image recognition. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the computer means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier et al. (U.S. 2011/0050884), hereinafter Niedermeier in view of Sun et al. (CN107860366A), hereinafter Sun. Niedermeier was cited in the Applicant’s IDS dated 3/25/20. An English translation of Sun has been attached in addition to the original copy. The translation is being referred to below.

	Regarding claim 1, Niedermeier discloses an inspection system for visually inspecting objects, during their transport along a transport path, the system comprising: 
	a free space allowing objects to pass through the system (fig. 1, #2a) and including an inspection area (A) in which objects are inspected visually ([0025], figs. 1 and 2); 
	an illumination device for illuminating at least the peripheral surface of an object when in the inspection area ([0029] and fig. 1, 8a-8c); and 
	a plurality of camera/sensor devices ([0041], figs. 1, #5 and 2, #6) equidistantly spaced, each configured to take an image of a surface section of said peripheral surface in its respective field of view by receiving light running along a respective light path from the illuminated object to the camera/sensor device (figs. 1 and 2, L/R), the fields of view of the camera/sensor devices in combination providing for full peripheral coverage of azimuth angle 360° of the inspection area (fig. 1, area around #4b and #4c), and
	wherein a length of at least one of the light paths is longer than a spatial distance between its ends (S, E) (fig. 1, L path from #7 to #4c), and 
	wherein said at least one light path has a first portion with a major path direction component being in particular radial within a reference plane being a plane (T x W) of the azimuth angle (Niedermeier figs. 1 and 2) and a second portion with major path component along a reference axis normal to said reference plane (Niedermeier [0027]).
	Niedermeier discloses that additional cameras can be used ([0041]). Niedermeier does not explicitly disclose six camera/sensor devices.
	However, Sun teaches six camera/sensor devices equidistantly spaced (Sun p. 4, middle, paragraph starting with “As shown in figure 3” and fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niedermeier’s system with the missing limitations as taught by Sun to ensure different visual angles are imaged (Sun p. 3, middle and fig. 3).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of imaging additional angles of the object.

	Regarding claim 3, Niedermeier in view of Sun teaches the inspection system according to claim 1, wherein the fields of view, as seen in circumferential direction, of a next-but-one-neighbored camera/sensor devices overlap (Niedermeier figs. 1 and 2). 

Regarding claim 8, Niedermeier in view of Sun teaches the inspection system according to claim 1, wherein the camera/sensor devices are arranged symmetrically and have a same length of their light path to the inspection area (Niedermeier figs. 1 and 2, #5 and #6). 

	Regarding claim 10, Niedermeier in view of Sun teaches the inspection system according to claim 1, wherein at least one camera/sensor device comprises: 
	a mechanism for compensating for a varying object distance without displacement of the camera/sensor device itself (Niedermeier fig. 1, L1/L2). 

	Regarding claim 11, Niedermeier in view of Sun teaches the inspection system according to claim 10, wherein the compensation mechanism comprises: a modified lens system of the camera/sensor device, configured such that modification will occur when a voltage is applied to the lens system (Niedermeier fig. 1, #5/6/8 and L1/L2).  

	Regarding claim 12, Niedermeier in view of Sun teaches a module formed as a construction part for a facility in which objects are transported and inspected during their transport, said module comprising: 
	a housing (Niedermeier [0033] and fig. 2, #12g); 
	an inspection system having a free space allowing objects to pass through the system (Niedermeier fig. 1, #2a) and including an inspection area (A) in which objects are inspected visually (Niedermeier [0025], figs. 1 and 2); 
	an illumination device for illuminating at least the peripheral surface of an object when in the inspection area (Niedermeier [0029] and fig. 1, 8a-8c); and 
	six (Niedermeier[0041] and Sun p. 4, middle, paragraph starting with “As shown in figure 3” and fig. 3) camera/sensor devices (Niedermeier figs. 1, #5 and 2, #6), each configured to take an image of a surface section of said peripheral surface in its respective field of view by receiving light running along a respective light path from the illuminated object to the camera/sensor device (Niedermeier figs. 1 and 2, L/R), the fields of view of the camera/sensor devices in combination providing for full peripheral coverage of azimuth angle 360° of the inspection area (Niedermeier fig. 1, area around #4b and #4c); 
	wherein a length of at least one of the light paths is longer than a spatial distance between its ends (S, E) (Niedermeier fig. 1, L path from #7 to #4c); and 
	wherein components of the inspection system are connected with and arranged within the housing such that at least one of mounting or removal of the housing from the facility automatically leads to providing/removal of said components (Niedermeier fig. 2, #12g). 
	The same motivation and analysis for claim 1 applies to claim 12.

	Regarding claim 13, Niedermeier in view of Sun teaches the module according to claim 12, wherein a maximum dimension of the housing transverse to the transport path is selected to be lower than at least one of twice a length of said at least one of the light paths, lower than 5/3, lower than 3/2, or lower than 7/5 thereof (Niedermeier fig. 2, #12g and L/R). 

	Regarding claim 19, Niedermeier in view of Sun teaches the module according to claim 12, wherein a maximum dimension of the housing transverse to the transport path is lower than twice a length of said at least one of the light paths (Niedermeier fig. 2, #12g and L/R). 

	Regarding claim 21, Niedermeier in view of Sun teaches the inspection system according to claim 1, wherein the illumination device consists of an incident illumination device (Niedermeier [0007]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Sun as applied to claim 1 above and further in view of Wiemer et al. (U.S. 2011/0102783), hereinafter Wiemer. Wiemer was cited in the Applicant’s IDS dated 3/25/20.

	Regarding claim 2, Niedermeier in view of Sun teaches the inspection system according to claim 1. Niedermeier does not explicitly disclose wherein said at least one light path has a first portion with a major path direction component being in particular radial within a reference plane being a plane (T x W) of the azimuth angle and a second portion with major path component along a reference axis normal to said reference plane, and wherein a ratio by which the path length of one of the first and second portions is larger than the other is selected to be one of: lower than 2, lower than 1.2, or lower than 0.6.
	However, Wiemer teaches wherein said at least one light path has a first portion with a major path direction component being in particular radial within a reference plane being a plane (T x W) of the azimuth angle and a second portion with major path component along a reference axis normal to said reference plane (Wiemer fig. 1), and wherein a ratio by which the path length of one of the first and second portions is larger than the other is selected to be one of: lower than 2, lower than 1.2, or lower than 0.6 (Wiemer fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Niedermeier in view of Sun with the missing limitations as taught by Wiemer to create a compact inspection device (Wiemer [0019]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of creating a compact inspection device.

	Regarding claim 17, Niedermeier in view of Sun and Wiemer teaches the inspection system according to claim 1, wherein said at least one light path has a first portion with a major path direction component being in particular radial within a reference plane being a plane (T x W) of the azimuth angle and a second portion with major path component along a reference axis normal to said reference plane (Wiemer fig. 1), and wherein a ratio by which the path length of one of the first and second portions is larger than the other is lower than 2 (Niedermeier [0027] and Wiemer fig. 1). 
	The same motivation and analysis for claim 2 applies to claim 17.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Sun as applied to claim 1 above and further in view of Seger et al. (U.S. 2014/0152846), hereinafter Seger. 

	Regarding claim 4, Niedermeier in view of Sun teaches the inspection system according to claim 1. Niedermeier does not explicitly disclose wherein a length of the light path is selected to be one of longer than 20 cm, longer than 28 cm, longer than 32 cm, or shorter than 72 cm, shorter than 54 cm, or shorter than 48 cm.
	However, Seger teaches, wherein a length of the light path is selected to be one of longer than 20 cm, longer than 28 cm, longer than 32 cm, or shorter than 72 cm, shorter than 54 cm, or shorter than 48 cm (Seger [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Niedermeier in view of Sun with the missing limitations as taught by Seger to create an extremely compact testing device (Seger [0012]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of creating a compact testing device.

	Regarding claim 18, Niedermeier in view of Sun and Seger teaches the inspection system according to claim 1, wherein a length of the light path is longer than 20 cm (Seger [0012]). 
	The same motivation and analysis for claim 4 applies to claim 18.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Sun as applied to claim 1 above, and further in view of Zhu et al. (U.S. 7104453), hereinafter Zhu. 

	Regarding claim 5, Niedermeier in view of Sun teaches the inspection system according to according to claim 1, comprising: computing means configured for an evaluation of images taken by the camera/sensor devices (Niedermeier [0040]). 
	Niedermeier does not explicitly disclose computing means configured for an evaluation of images taken by the camera/sensor devices, wherein at least a part of the computing means is positioned locally where evaluated images are taken.
	However, Zhu teaches a computing means configured for an evaluation of images taken by the camera/sensor devices, wherein at least a part of the computing means is positioned locally where evaluated images are taken (Zhu fig. 1A, #901)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Niedermeier in view of Sun with the missing limitations as taught by Zhu to create a fully automated measuring system (Zhu Abstract and col. 2, lines 8-10).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a fully automated scanning system.

Regarding claim 6, Niedermeier in view of Sun and Zhu teaches the inspection system according to claim 1, comprising: computing means configured for an evaluation of images taken by the camera/sensor devices (Zhu fig. 1A, #901), wherein evaluation of images taken by different camera/sensor devices or different subgroups of camera/sensor devices are computed separately in parallel (Zhu col. 42, lines 33-36). 
The same motivation and analysis for claim 5 applies to claim 6.

Regarding claim 7, Niedermeier in view of Sun and Zhu teaches the inspection system according to claim 1, wherein the computing means comprise: 
	more than one locally separated subunit, each of the subunits attributed to one or a subgroup of camera/sensor devices (Niedermeier [0040]), wherein in particular one of the subunits is configured as master unit and the other units are configured as slave units (Zhu col. 11, lines 3-7). 
The same motivation and analysis for claim 5 applies to claim 7.

Regarding claim 9, Niedermeier in view of Sun and Zhu teaches the inspection system according to claim 1, wherein the computer means is configured to provide an evaluation of the images which contains pattern/image recognition, configured for one or more capabilities from the group consisting of barcode recognition, 2-D code recognition, and recognition of character strings (Zhu Abstract and col. 1, lines 15-19). 
The same motivation and analysis for claim 5 applies to claim 9.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Sun as applied to claim 12 above and further in view of Pinter et al. (U.S. 2020/0134773), hereinafter Pinter. 

	Regarding claim 14, Niedermeier in view of Sun teaches the module according to claim 12. Niedermeier does not explicitly disclose wherein the module complies with at least IP65, and has at least one of an outer surface of stainless steel or a weight selected to be at least one of less than 36 kg, less than 28 kg, or less than 24 kg.
	However, Pinter teaches, wherein the module complies with at least IP65 (Pinter [0145]), and has at least one of an outer surface of stainless steel (Pinter [0146]) or a weight selected to be at least one of less than 36 kg, less than 28 kg, or less than 24 kg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Niedermeier in view of Sun with the missing limitations as taught by Pinter to provide adequate protection for electrical components where water and corrosive materials are present (Pinter [0146]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera system to yield a predictable result of protecting electrical components from damage.

	Regarding claim 20, Niedermeier in view of Sun and Pinter teaches the module according to claim 12, wherein the module complies with at least IP65 (Pinter [0145]), and has at least one of an outer surface of stainless steel or a weight of less than 36 kg (Pinter [0146]).
	The same motivation and analysis for claim 14 applies to claim 20.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Horst (DE102012100987), hereinafter Horst and further in view of Sun. Horst was cited in the Applicant’s IDS dated 3/25/20 and an English translation has been provided.

Regarding claim 15, Niedermeier discloses an arrangement comprising: 
	a module having a housing ([0033] and fig. 2, #12g); 
	an inspection system having a free space allowing objects to pass through the system (fig. 1, #2a) and including an inspection area (A) in which objects are inspected visually ([0025], figs. 1 and 2); 
	an illumination device for illuminating at least the peripheral surface of an object when in the inspection area ([0029] and fig. 1, 8a-8c); and 
	a plurality of camera/sensor devices (figs. 1, #5 and 2, #6), each configured to take an image of a surface section of said peripheral surface in its respective field of view by receiving light running along a respective light path from the illuminated object to the camera/sensor device (figs. 1 and 2, L/R), the fields of view of the camera/sensor devices in combination providing for full peripheral coverage of azimuth angle 360° of the inspection area (fig. 1, area around #4b and #4c); 
	wherein a length of at least one of the light paths is longer than a spatial distance between its ends (S, E) (fig. 1, L path from #7 to #4c); and 
	wherein components of the inspection system are connected with and arranged within the housing such that at least one of mounting or removal of the housing from the arrangement automatically leads to providing/removal of said components (fig. 2, #12g), the module being height-adjustable with respect to a supporting frame ([0026]). 
	Niedermeier does not explicitly disclose a supporting rack.
	However, Horst teaches a supporting rack (Horst fig. 2); a module having a housing (Horst fig. 2, #8); and 
	wherein components of the inspection system are connected with and arranged within the housing such that at least one of mounting or removal of the housing from the arrangement automatically leads to providing/removal of said components (Horst fig. 2, #8), the module being height-adjustable with respect to a supporting frame (Horst fig. 2, #3c and #3d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niedermeier’s system with the missing limitations as taught by Horst to be able to examine filled containers and examine their condition for perfect quality (Horst [0002]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera system to yield a predictable result of being able to examine containers.

	Niedermeier discloses that additional cameras can be used ([0041]). Niedermeier does not explicitly disclose six camera/sensor devices.
	However, Sun teaches six camera/sensor devices equidistantly spaced (Sun p. 4, middle, paragraph starting with “As shown in figure 3” and fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niedermeier’s system with the missing limitations as taught by Sun to ensure different visual angles are imaged (Sun p. 3, middle and fig. 3).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of imaging additional angles of the object.

Regarding claim 16, Niedermeier in view of Horst and Sun teaches the arrangement according to claim 15, in combination with a facility, the facility comprising: 
	a transport system for transporting objects along a transport path (Niedermeier fig. 1, #2a). 

Response to Arguments
Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Sun in combination with the previously cited references.

Applicant's arguments filed 4/29/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 11-12 of the Applicant’s Response, the Applicant argues that the combination of Niedermeier and Zhu do teach the limitations of claim 9.
	The Examiner respectfully disagrees. Niedermeier already includes an evaluation unit to process and/or compare image data of labels ([0040]-[0041]). Zhu teaches an explicit computing means to process images and obtain bar code data (Abstract and fig. 1, #901). The entire invention of Zhu is not being combined, but rather the well-known technique of using a computer to evaluate images of labels to obtain barcodes (Zhu col. 1, lines 13-18). Therefore, the combination of Niedermeier and Zhu teaches the limitations of claim 9.
	The Examiner recommends adding limitations expanding on the structure of the invention or the functions of the six cameras to show why exactly six cameras are needed.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was stated on pgs. 10-11 of the Final Rejection dated 10/8/2021 and in section 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vitsnudel et al. (U.S. 2013/0250040) discloses 6 equidistant cameras ([0023] and figs. 2A-2B). Ishiyama et al. (U.S. 2009/0244265) also discloses 6 equidistantly spaced cameras ([0081]).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482